CONSENT ORDER
KEITH MICHAEL McWHIRK of SKIPPACK, PENNSYLVANIA, who was admitted to the bar of this State in 1999, having consented, through counsel, to his temporary suspension from the practice of law pending the conclusion of the ethics proceeding pending against him in District Docket No. XIV-2016-0057E;
And good cause appearing;
It is ORDERED that KEITH MICHAEL McWHIRK is temporarily suspended from the practice of law, effective immediately, and pending the disposition of the ethics proceeding pending against him in District Docket No. XIV-2016-0057E, and until the further Order of the Court; and it is further
*492ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.